                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

RITA MENDEZ,                        :

    Plaintiff                       :   CIVIL ACTION NO. 3:18-2260

          v.                        :         (Mannion, D.J.)
                                              (Saporito, M.J.)
STROUDSBURG HIGH SCHOOL,            :

                                    :
    Defendant

                               ORDER

    In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

    (1)   the report and recommendation of Judge Saporito, (Doc.

          19), is ADOPTED IN ITS ENTIRETY;

    (2)   the plaintiff’s objections to the report, (Doc. 20), are

          OVERRULED;

    (3)   SSD’s motion to dismiss the plaintiff’s complaint, (Doc. 9),

          for failure to state a claim is GRANTED, and the plaintiff’s

          complaint, (Doc. 2), is DISMISSED WITH PREJUDICE;

          and
          (4)          the Clerk of Court is directed to CLOSE THIS CASE.




                                               s/ Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge

Date: March 29, 2019
18-2260-01-ORDER.wpd




                                               2
